PER CURIAM.
Defendant Lionel Perez appeals his convictions for sale of cocaine and possession of cocaine, as well as his sentencing as an habitual offender on the possession conviction. We affirm the convictions on both charges but reverse the sentence on the possession conviction as section 775.084(1)(a)(3), Florida Statutes (1995), does not permit habitualization therefor (as conceded by the State). Perez v. State, 647 So.2d 1007 (Fla. 3d DCA 1994).
The habitual offender sentence for possession is reversed and remanded for resentenc-ing thereon within the sentencing guidelines. The convictions, and the habitual offender *1046sentence for sale of cocaine, shall remain undisturbed.